Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 13, 16, 19-22, 28-31, 34, 35, 39, 40, 43, and 46 are allowed over the references cited below.
The present invention is drawn to a compound of formula (I), shown below.

                                        
    PNG
    media_image1.png
    128
    241
    media_image1.png
    Greyscale

Another embodiment of the invention is polymerization process comprising a step of polymerizing one or more olefins in the presence of a composition comprising the compound of formula (I) and a support material.  
A further embodiment is a polymerization process comprising a step of polymerizing ethylene in the presence of hydrogen and a composition comprising solid MAO and a compound according to formula (II) wherein a mole ratio of hydrogen to ethylene ranges from 0.0365:1 to 0.3:1.  
                                        
    PNG
    media_image2.png
    137
    242
    media_image2.png
    Greyscale

See claims for full details.

Subject of instant claims is patentably distinct over references cited in Applicant’s PTO-1449 and those listed in the accompanying PTO-892.  References of the latter have been cited to show the state of the art with respect to metallocenes containing permethylindenyl ligands.  None of the references teaches asymmetric compounds described in instant claims.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 24, 2021